     Case 3:19-cv-01516-JPW-PT Document 27 Filed 12/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FREDIL OMAR RODRIGUEZ        : Civil No. 3:19-CV-01516
FUENTES,                     :
                             :
          Petitioner,        :
                             :
          v.                 :
                             :
DISTRICT ATTORNEY FOR        :
NORTHUMBERLAND COUNTY, et al.:
                             :
          Respondents.       : Judge Jennifer P. Wilson
                        ORDER
     AND NOW, on this 16th day of December, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Respondents’ motion to dismiss (Doc. 19) is GRANTED.

  2. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as untimely.

  3. Petitioner’s motion to compel discovery (Doc. 23) is DENIED.

  4. A certificate of appealability is DENIED.

  5. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
